John H. Gutfreund
Chairman of the Board

 
July 2, 2008
 
Michael A. Zeher
Missoula, Montana 59808
 
Dear Mr. Zeher:
 
This Letter Agreement (“Agreement”) sets forth the terms on which you are to be
employed by Nutrition 21, Inc. (the “Company”).
 
1)
GENERAL

 

 
a)
Effective July 14, 2008 and continuing thereafter during the Term (as
hereinafter defined), the Company shall employ you, and you shall be employed by
the Company, as its President and Chief Executive Officer. You shall report to
the Board of Directors (the “Board”).

 

 
b)
You shall be elected as a director of the Company effective at the commencement
of the Term, and you shall thereafter be nominated by the Board for reelection
as a director by the shareholders at their annual meetings during the Term.

 

 
c)
Your employment by the Company shall be full time and you shall engage in no
other business or employment during the Term, except that you may supervise your
passive investments. You shall not serve on the board of any other for-profit
company, except that you may serve as an outside director of Matrixx
Initiatives, Inc. and as an outside director of any other companies that are
approved in writing by the Board. Charitable organizations and similar type
activities of a community service/volunteer nature are not prohibited by this
paragraph.

 

 
d)
You shall adhere to the Company’s Standards of Business Conduct.

 
2)
PERIOD OF EMPLOYMENT

 

 
a)
The Term means the three-year period beginning on July 14, 2008 and ending July
13, 2011. However, the Term may be extended for successive one-year periods
(each, a “Renewal Term”) unless at least 90 days prior to the end of the Term or
the then most recent Renewal Term, the Company shall give notice to you or you
shall give notice to the Company that the Term will not be further extended. In
the event that this agreement is not renewed by the Company in either the
original or renewal Terms, you shall be entitled to the twelve-month severance
as prescribed in section 6.

 

 
b)
Notwithstanding the foregoing, your employment with the Company shall terminate
on the earlier of your death or permanent disability, or upon termination by the
Company or by you as provided in Section 6.

 
3)
COMPENSATION Your base compensation will be at the annual rate of $325,000, and
will be paid in ordinary payroll installments, subject to withholding and
similar deductions. The Board will review your base compensation in July 2009,
and each July after that for the Term, and may increase your base compensation
in its sole discretion, provided however, that the base salary shall be
increased annually in a minimum amount that reflects the cost of living increase
effective for the New York and vicinity area as published in the United States
Consumer Price Index for the most recent time period preceding July 14 of the
calendar year. This cost of living adjustment shall be effective for the pay
period next following July 14 of each calendar year during the Term.

 
1

--------------------------------------------------------------------------------


 
4)
BONUS AND STOCK OPTIONS

 

 
a)
You will receive, in addition to your base pay set forth above, an annual cash
bonus of up to 60% of your annualized base compensation based on the extent to
which you meet specific Performance Objectives based on cash flow, profitability
and sales growth (in that order of importance) that the Board will establish in
its discretion. These Performance Objectives for Fiscal Year 2009 are attached
to this agreement as Exhibit A and incorporated herein by this reference. Each
year of the Term, the Performance Objectives for the following year will be
determined by the Board and the addendum attached hereto shall be amended to
reflect the new Performance Objectives.

 

 
b)
By separate grant letter, the Company will on the date you become employed grant
to you stock options to purchase 1,000,000 shares of the Company common stock
(“Stock Options”) under the Company’s 2002 Inducement Stock Option Plan (the
“Plan”). The Stock Options will vest (i) one-third on each anniversary of the
commencement of the Term so long as on such anniversary you continue to be
employed by the Company, or (ii), if earlier, on your death or permanent
disability. Whether or not vested, the Stock Options will expire on the earlier
of 89 days after termination of your employment (for any reason or for no reason
and whether or not for cause) or 10 years after the date of grant. The Stock
Options shall also be subject to the terms of the Plan and the grant letter. A
copy of the Plan and grant letter will be provided to you prior to the date you
sign this agreement.

 
Notwithstanding any of the foregoing, in the event the Company or a controlling
interest in the Company is sold, majority control in the Company changes for any
reason, or the Company is liquidated or is subject to an assignment for the
benefit of creditors or files for protection under the United States Bankruptcy
code, all of the Stock Options referred to above shall immediately vest to you
without regard to the length of time you may have been employed.
 
The Board will review you annually for additional stock options or grants based
on mutually agreed performance objectives and according to the above terms.
 
5)
OTHER BENEFITS

 

 
a)
The Company will during the Term cover you under its group insurance plans,
e.g., medical, dental, vision, life insurance, AD&D, Short and Long Term
Disability to the extent coverage is provided to similarly situated executives.
You will also be entitled to participate in the Company’s sponsored savings
plan. The Company shall maintain a policy of Director’s and Officer’s insurance
that will protect you in the event you are named in any claim or suit, and shall
provide you indemnity and a defense to any such claim. This policy, in the event
of your termination or the termination of the Company’s existence, shall
continue to insure you for all acts performed while you were employed under the
terms of this agreement or a successor agreement.

 

 
b)
The Company will reimburse you for your reasonable documented out of pocket
expenses incurred on behalf of the Company, but not for your home office
expenses other than Company-related telephone expenses.

 

 
c)
You will receive four weeks of annual paid vacation. Annual paid vacation will
accrue in accordance with the Company's vacation policy and any vested but
unused vacation time shall be paid upon any termination of your employment.

 

 
d)
The Company will reimburse you for moving and relocation expenses that the
Compensation Committee has approved in advance for up to $62,000.00. Should you
resign without Good Reason (as hereinafter defined) before July 14, 2009, you
will on the date of your resignation refund to the Company the total actual
reimbursement received by you, up to the $62,000 maximum. In the event of your
death or disability on or before July 14, 2009, this reimbursement shall be
waived by the Company.

 
2

--------------------------------------------------------------------------------


 

 
e)
On or before December 31, 2008 you will establish your principal residence
within commuting distance from the Company’s principal office in Purchase, New
York. The Company will reimburse you for up to $8,000 of documented temporary
living and travel expenses that you incur after the date hereof and prior to
moving into a new residence under this paragraph. These expenses are intended to
offset costs incurred during the time that you have sold one residence and are
unable to move into your new residence.

 
6)
TERMINATION

 

 
a)
Termination for Good Reason

 

 
i)
Your employment will be considered to have been terminated by you for “Good
Reason” if the Company has breached any provision of this Agreement, you have
given notice thereof to the Company and a demand that the breach be cured, and
the Company has failed to cure the breach within 30 days after the Company has
received your notice.

 

 
b)
Termination for Cause

 

 
i)
Your employment will be considered terminated by the Company “For Cause” if the
Board notifies you that such termination is on account of:

 

 
(1)
your failure to perform your duties for the Company other than any such failure
resulting from your disability, after (A) a written demand for performance was
delivered to you by the Board which specifically identified the manner in which
the Board believes that you have not performed your duties, and (B) your failure
to reasonably comply with such demand within thirty days after notice to you,

 

 
(2)
your engagement in conduct materially and demonstrably injurious to the Company,

 

 
(3)
your breach of any provision of this Agreement or of the Confidentiality and
Non-Compete Agreement referred to in Section 7), or

 

 
(4)
your conviction of any felony.

 

 
c)
Your Rights after Termination

 

 
i)
In the event that you resign for Good Reason or the Company terminates your
employment other than For Cause, and after such resignation or termination you
execute and deliver to the Company a general release in form and substance
acceptable to the Company, then you will receive a continuation of your base
salary, in ordinary payroll installments and subject to withholding, for 12
months from the date of your termination. In addition to the salary continuation
as set forth above, you shall continue to receive employee benefits at the same
level as you received prior to your termination, for a period of 12
months following the date of your termination.

 

 
ii)
In the event that (i) you resign other than for Good Reason or (ii) the Company
terminates your employment For Cause, then you shall be entitled to receive your
salary and benefits accrued to the date of termination, and you shall not be
entitled to any further salary or benefits.

 

 
d)
No Other Rights

 

 
i)
The post-termination rights provided in this Section are exclusive of any and
all other rights or benefits or reimbursements.

 
3

--------------------------------------------------------------------------------


 
7)
There are incorporated herein each of the provisions of the Confidentiality and
Non-Compete Agreement between the Company and you dated as of this date.

 
8)
The federal and state courts sitting in the State of New York shall have
exclusive jurisdiction with respect to this Agreement.

 
9)
Any and all notices or other communications required or permitted to be given
under any of the provisions of this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when forwarded for
priority delivery by Federal Express or other recognized courier, addressed, if
to the Company, to it at its then principal offices, attn: Chairman of the Board
with a copy to the General Counsel, and, if to you, at the Company’s then
principal offices (or at such other address as any party may specify by notice
to all other parties given as aforesaid).

 
10)
This employment agreement supersedes all prior agreements and understandings
(whether in writing, oral in board resolutions or otherwise) with respect to the
subject matter of this agreement. Without limiting the generality of the
foregoing, it sets forth all of your rights to compensation and other benefits
both during your employment and thereafter. It may not be changed or terminated
orally. All notices hereunder shall be in writing.

 
If you agree with the foregoing, would you please sign and return the original
of this letter to The Company. Please retain the duplicate for your records.
 
Yours sincerely,
 
/s/ John Gutfreund
John Gutfreund
Chairman of the Board
Nutrition 21, Inc.
4 Manhattanville Road
Purchase, NY 10577

 
Agreed to and accepted:


/s/ Michael A. Zeher
Michael A. Zeher


4

--------------------------------------------------------------------------------


 